Citation Nr: 1205592	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a variously diagnosed right hand injury. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia with gastro-esophageal reflux disease (GERD). 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a variously diagnosed acquired psychiatric disorder.   

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II.  

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II.  

11.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to service-connected diabetes mellitus, type II.   

12.  Entitlement to service connection for left foot callosities, including as due to service-connected diabetes mellitus, type II. 

13.  Entitlement to service connection for a right foot disability, variously diagnosed as callosities and a calcaneal spur in the plantar aspect, including as due to service-connected diabetes mellitus, type II. 

14.  Entitlement to service connection for a chronic disability manifested by urinary incontinence, including as due to service-connected diabetes mellitus, type II.   

15.  Entitlement to service connection for a chronic disability manifested by fecal incontinence, including as due to service-connected diabetes mellitus, type II. 

16.  Entitlement to service connection for tinnitus. 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.  The Veteran also had subsequent periods of active duty service in the Puerto Rico Army National Guard from at least 1987 to 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In September 2010, the Board granted service connection for erectile dysfunction and remanded the remaining issues on appeal for further development.

The September 2010 Board remand referred to the RO for appropriate action the Veteran's claim to have his two stepchildren recognized as helpless children for VA benefit purposes.  However, while the appeal was in remand status, it does not appear that the RO considered this claim.  Therefore, this claim is once again referred to the RO for appropriate action.


REMAND

As to all the issues on appeal, the Board's September 2010 remand specifically directed the RO/AMC to, among other things, obtain and associate with the record the "specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training from 1974 to 1999" from the United States Army Reserve, the Puerto Rico Army National Guard.  However, while in letters received by the AMC in January 2011 and March 2011 the Puerto Rico Army National Guard provided VA with the Veteran's dates of active duty service, it did not provide his dates of "inactive duty for training from 1974 to 1999."  Therefore, the Board finds that a remand is required to obtain this missing information.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

In this regard, the Board notes that the January 2011 and March 2011 letters from the Puerto Rico Army National Guard reported that the information they provided VA regarding the Veteran's dates of active duty service with this reserve component was obtained from a review of his records.  However, a copy of these service personnel records for his time with the Puerto Rico Army National Guard was not provided to VA.  Therefore, the Board finds that a remand is also required to obtain these missing records.  See 38 U.S.C.A. § 5103A(b) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA add a claimant in obtaining identified records).  Given the lack of reserve component medical records found in the claims file, the Puerto Rico Army National Guard should also be asked for any medical records of the Veteran that they may have.  Id.

As to all the issues on appeal, the Veteran also notified VA that he receives ongoing treatment at the San Juan VA Medical Center for his various disabilities.  However, the record does not contain any of his pre-2001 or post-2006 treatment records from this facility.  Likewise, while the record shows that the Veteran receives ongoing psychiatric treatment from a Dr. Benitez-Perez, the record does not contain any of his pre-January 2007 or post-May 2007 treatment records from this doctor.  Therefore, the Board finds that a remand is also required to obtain these missing records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

As to the claims of service connection for peripheral neuropathy of the left upper extremity, left foot callosities, a right foot disability, and a chronic disability manifested by urinary incontinence, the Veteran was provided VA examinations in March 2006.  However, the Board finds these VA examinations are inadequate.  The Board has reached this conclusion because the neurological examiner did not provide an opinion as to whether the Veteran had peripheral neuropathy in the left upper extremity; the foot examiner did not provide an opinion as to whether the disabilities he diagnosed were aggravated by the claimant's service connected type 2 diabetes mellitus; and the genitourinary examiner did not provide an opinion as to the diagnosis of the underlying disease process that was causing his urinary incontinence or provide an opinion as to whether this disease process was caused or aggravated by his service-connected type 2 diabetes mellitus.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when a service-connected disability has caused or aggravated a non-service-connected disorder).  In this regard, the Board notes that the Veteran is competent and credible to report on having problems with arm numbness, skin growth on his feet, and incontinence because these problems are observable by lay persons because it comes to them through their own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board finds that a remand is also required to obtain these missing medical opinions.  38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims of service connection for peripheral neuropathy of the right and left lower extremities, the Board notes that when examined in March 2006 the examiner opined that he did not have peripheral neuropathy in either lower extremity.  However, the Board also notes that type 2 diabetes mellitus is a progressive illness.  Therefore, if while the appeal is in remand status the VA or private treatment records that are obtained pursuant to the above ordered development show a diagnosis of peripheral neuropathy in either lower extremity, the Veteran should also be afforded another VA examination to ascertain the relationship between this peripheral neuropathy and his service-connected type 2 diabetes mellitus.  Id. 

As to all of the issues on appeals, if any of the records obtained from the Veteran's reserve component document for the first time his treatment for an injury while on active duty or inactive duty that relates to one of the above claims for VA disability benefits or a disease while on active duty that relates to one of the above claims for VA disability benefits and the record shows a current diagnosis of that disorder, than he should also be afforded a VA examination to ascertain the relationship between his current disorder and his military service.  Id. 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the United States Army Reserve, the Puerto Rico Army National Guard, and any other appropriate state and federal office, and request the Veteran reserve component personnel and medical records, and the specific dates-not retirement points-for all the appellant's periods of inactive duty for training from 1974 to 1999.  If the Veteran does not have any periods of inactive duty for training from 1974 to 1999 a specific statement should be obtaining stating so.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and the Veteran should be provided with a copy of the memorandum.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's pre-2001 and post-2006 treatment records from the San Juan VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The RO/AMC, after obtaining all needed authorizations, should obtain and associate with the record all of the Veteran's outstanding private treatment records from all identified sources including his pre-January 2007 and post-May 2007 treatment records from Dr. Benitez-Perez.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a neurological examination.  The claims file should be provided to the examiner in connection with the examination.  Any needed testing, including an electromyography (EMG) and nerve conduction study, should be conducted.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy in the left upper extremity?

(b) Is it at least as likely as not (50 percent probability or more) that the peripheral neuropathy in the left upper extremity was directly caused by his type 2 diabetes mellitus?

(c) Is it at least as likely as not (50 percent probability or more) that the peripheral neuropathy in the left upper extremity was aggravated by his type 2 diabetes mellitus?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

5.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a foot examination.  The claims file should be provided to the examiner in connection with the examination.  Any needed testing should be conducted.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any disability of the right or left foot, including those diagnosed by the March 2006 VA foot examiner, were directly caused by his type 2 diabetes mellitus?

(b) Is it at least as likely as not (50 percent probability or more) that any disability of the right or left foot, including those diagnosed by the March 2006 VA foot examiner, were aggravated by his type 2 diabetes mellitus?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

6.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a genitourinary examination.  The claims file should be provided to the examiner in connection with the examination.  Any needed testing should be conducted.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has an underlying chronic disease process causing his urinary incontinence and, if so, what is its diagnosis?

(b) Is it at least as likely as not (50 percent probability or more) that the underlying disease process causing his urinary incontinence was directly caused by his type 2 diabetes mellitus?

(c) Is it at least as likely as not (50 percent probability or more) that the underlying disease process causing his urinary incontinence was aggravated by his type 2 diabetes mellitus?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

7.  If the above development uncovers any medical records documenting the Veteran being diagnosed with peripheral neuropathy in either lower extremity, he should be provided with an additional neurological examination.  The claims file should be provided to the examiner in connection with the examination.  Any needed testing, including an electromyography (EMG) and nerve conduction study, should be conducted.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy in either lower extremity?

(b) Is it at least as likely as not (50 percent probability or more) that the peripheral neuropathy in either lower extremity was directly caused by his type 2 diabetes mellitus?

(c) Is it at least as likely as not (50 percent probability or more) that the peripheral neuropathy in either lower extremity was aggravated by his type 2 diabetes mellitus?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

8.  If the above development uncovers any medical records document the Veteran being treated for an injury while on active duty or inactive duty related to one of the above claims for VA disability benefits or a disease while on active duty that relates to one of the above claims for VA disability benefits and the record shows a current diagnosis of that disorder, than he should be afforded a VA examination by an appropriate VA examiner to ascertain the relationship between his current disorder and his military service.  The claims file should be provided to the examiner in connection with the examination.  Any needed testing should be conducted.  After a review of the claims file and an examination of the claimant, the examiner should provide an answer to the following question as to each newly documented in-service injury or disease:

Is it at least as likely as not (50 percent probability or more) that it was caused by his military service including his documented service with a reserve component?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

9.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  The claims file should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

